Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lacey McClam, Jr., appeals from the district court’s margin order denying his motion to compel defense counsel to produce documents. Our review of the record discloses that this appeal is without merit. McClam has not demonstrated a particularized need or raised any specific issues in regard to the requested documents. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in *215the materials before this court and argument would not aid the decisional process.

AFFIRMED.